t c memo united_states tax_court michael andrew bigley petitioner v commissioner of internal revenue respondent docket no filed date michael andrew bigley pro_se christopher j sheldon for respondent memorandum opinion vasquez judge respondent determined a deficiency in and additions to petitioner’s federal_income_tax as follows additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure the deficiency includes self-employment_tax of dollar_figure the issues remaining1 for decision are whether petitioner is liable for the deficiency in his federal_income_tax and whether he is liable for a sec_6673 penalty background the facts have been deemed stipulated under rule f and are so found the stipulations with accompanying exhibits are in the notice_of_deficiency respondent determined that petitioner received interest_income of dollar_figure it is deemed stipulated that petitioner received interest_income of dollar_figure from washington mutual see infra note 3--we treat this as a concession of the dollar_figure difference by respondent petitioner admits that his interest_income is gross_income subject_to federal_income_tax petitioner is deemed to have conceded the additions to tax under sec_6651 and and a because he did not assign error to them in his petition see rule b 123_tc_213 see also meeker v commissioner tcmemo_2005_146 petitioner failed to address respondent’s self-employment_tax determination other than to assert frivolous and groundless arguments accordingly application of self-employment_tax is computational unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure under rule f respondent moved the court to issue an order requiring petitioner to show cause why the facts and evidence set forth in respondent’s proposed stipulation of facts should not be accepted as established for purposes of this case the court granted respondent’s motion and ordered petitioner to file a response in compliance with rule f although petitioner filed a response the court found it evasive and not fairly directed to respondent’s proposed stipulation of facts and as a result granted respondent’s motion incorporated herein by this reference petitioner resided in arizona when he filed his petition during petitioner was an independent business owner of ameriplan corp independent business owners are direct marketing sales representatives of ameriplan corp and sell its provider access plans ie discount medical and related_services independent business owners receive payments based on their direct sales of provider access plans and on sales generated by other independent business owners recruited for that purpose in addition independent business owners receive incentive awards eg cash prizes or discounts for meeting certain goals in petitioner received nonemployee compensation of dollar_figure and incentive awards of dollar_figure from ameriplan corp during petitioner also worked for kla-tencor corp providing consulting services in he received nonemployee compensation of dollar_figure from kla-tencor corp each corporation issued to petitioner a form 1099-misc miscellaneous income reporting the nonemployee compensation it paid him in addition ameriplan corp reported the incentive awards it paid to petitioner as other income on a form 1099-misc petitioner admits that he received the forms 1099-misc petitioner submitted to respondent a form_1040 u s individual_income_tax_return and attached corrected forms 1099-misc that reflected nonemployee compensation of zero respondent did not accept petitioner’s form_1040 as filed because he determined that it was frivolous and invalid for processing purposes respondent prepared a substitute for return for petitioner for respondent determined that petitioner received nonemployee compensation of dollar_figure and dollar_figure from kla- tencor corp and ameriplan corp respectively incentive awards of dollar_figure from ameriplan corp and interest_income of dollar_figure respondent also determined that petitioner is liable for additions to tax under sec_6651 of dollar_figure sec_6651 of dollar_figure and sec_6654 of dollar_figure that petitioner is liable for self-employment_tax of dollar_figure and that petitioner is liable for a deficiency in federal_income_tax of dollar_figure respondent further determined that petitioner is subject_to a penalty under sec_6702 with respect to the form_1040 that he submitted to respondent petitioner has sent respondent volumes of correspondence therein petitioner asserts among other arguments that compensation_for labor is not taxable according to the irs code the substitute for return meets the requirements of sec_6020 the sec_6702 penalty is not before the court see sec_6703 or the supreme court he also alleges fraudulent and criminal acts by respondent’s employees respondent represents that he advised petitioner that petitioner’s arguments were frivolous and warned petitioner the court might impose a penalty under sec_6673 at trial the court also advised petitioner that his arguments were frivolous and warned him that the court might impose a penalty under sec_6673 if he continued to assert such arguments undeterred petitioner submitted a posttrial brief in which he asserts among other arguments that his earnings are not taxable_income because earnings are not profits or gains from some federally privileged activity and therefore he is not a taxpayer as defined by sec_7701 thereafter petitioner submitted a motion to dismiss the deficiency and penalties with prejudice motion to dismiss wherein he alleges fraud by respondent and the court’s complicity therein and asserts the same frivolous arguments about his income among other arguments petitioner also filed a pretrial memorandum and six other motions with the court that contain similar frivolous and groundless arguments and allegations of fraud discussion i deficiency in federal_income_tax since petitioner has failed to introduce credible_evidence and is deemed to have stipulated receipt of the items listed on the information returns ie forms 1099-misc sec_6201 and sec_7491 do not apply see rhodes v commissioner tcmemo_2005_184 sec_61 defines gross_income as all income from whatever source derived including compensation_for services in addition sec_74 provides that the term gross_income includes amounts received as prizes_and_awards petitioner is deemed to have stipulated that he received nonemployee compensation from kla-tencor corp and ameriplan corp and that he received the incentive awards from ameriplan corp he disputes however whether those items are gross_income petitioner advances shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we sustain respondent’s deficiency determination ii sec_6673 penalty sec_6673 authorizes the court to impose a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceeding or instituted or maintained the proceeding primarily for delay petitioner was warned by respondent and the court that his arguments were frivolous and that if he continued to advance them he could be subject_to a penalty of up to dollar_figure even after receiving these repeated warnings he continued to advance frivolous and groundless arguments in his posttrial brief and motion to dismiss we conclude that petitioner’s position was frivolous and groundless and that he instituted and maintained these proceedings primarily for delay accordingly we shall grant respondent’s motion for a penalty and require petitioner to pay a penalty to the united_states pursuant to sec_6673 of dollar_figure we also warn petitioner that we will consider imposing a larger penalty if he returns to the court and advances frivolous or groundless arguments in the future or institutes or maintains any proceeding primarily for delay to reflect the foregoing an appropriate order and decision will be entered
